DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status  	The present application is being examined under the pre-AIA  first to invent provisions. 	

Status of the Claims
 	Claims 1-17 are pending in the application, with no claims amended, canceled, or added.
Response to Arguments
 	Applicants’ 10/08/21 arguments have been fully considered, but are not found persuasive.

 	As to claim 1, Applicants assert on pages 6-9 that Conrad fails to anticipate independent claims 1 and 15.    	Applicants point out that claim 1 requires an ostomy bag wall color under the CMYK color code system comprising a color value in the range of: M (magenta) of 0-15; Y (yellow) of 0-10; and K (grey) of from 10-25.   	Applicants point out that claim 15 requires an ostomy bag wall color under the CIE color code system comprising a skin tone color value in the range of: L* about 72; a* about 6; and b* about 12.   	Applicants argue that Conrad’s teaching in paragraph [0042] (after citing [0042] as teaching that the bag color can be any combination of black, brown, red, orange, yellow, green, blue, violet, gray and/or white), is limited to only 18 combinations of only two of each of the listed colors, including only gray or white or gray and white.  Applicants conclude, based on this very limited interpretation of Conrad’s teaching of [0042], that Applicant’s specification teaches in Table 1 that the bag color can include a mixture of primary colors cyan blue, magenta, and yellow, and a K value for grey in While fully considered these arguments are not persuasive.   	As to claim 1, Applicants’ interpretation of Conrad’s [0042] is much narrower that what is taught in [0042], which clearly does not require only 1 of 18 possible combinations as listed by Applicant, where [0042] specifically states that any combination of the listed colors is included, and which would necessarily include combinations that would include cyan blue, magenta, yellow, and grey within the claimed range, and were Applicants have not provided any evidence otherwise.  It is also noted that Claim 1 recites that that the Magenta and Yellow can be not included (as values of zero), such that the color can be only grey and where Conrad teaches the use of grey alone, as presented by Applicants.    	As previously presented in the Claim Interpretation, Applicant’s specification (page 3, line 6, to page 4, line 6) defines that, when measured using the CMYK color code system, at least the front wall may have a color in the range of K= 10-25, and where “C” is Cyan Blue; “M” is Magenta Red; “Y” is yellow; and K is a gray tone, or the amount of black in the color.   The front wall of the bag may have a color in at least one of the ranges {C,M,Y,K}, respectively. = {0;0;0;10-25}, {0-5;0;0;10-25}, {0-5;0;0-5; 10-25}, {0-10;0-5;0; 10-25}, {0; 0-15; 0-10;10-25}, {0;0-5;0-10 10;10-25} and {0;0;0-5;10-25} in the CMYK color code model, where the gray K is provided in the range of 10-25, alone, or with other colors C, M, or K, in the recited ranges, which includes where M and Y can be 0, as only a grey color, as recited in claim 1.  	Further, while the claims are interpreted in light of the teachings of the specification, specification teachings are not read into the claims, such that Applicant’s arguments as to the teachings of the specification require all three colors M, Y, and K, is not recited in the claims and therefore not relevant to anticipating the claims. 	Thus, Applicants’ arguments are not found persuasive as to claim 1. 	As to independent claim 15, Conrad specifically teaches wherein the one wall color is configured to reduce contrast with the shadow color to allow the waste collection gray or gray with other colors (as a gray color [0042]L3 or gray and one or more of red, yellow, green, blue, or violet [0042]L2-3 that inherently makes the ostomy appliance less visible) so that the ostomy appliance is more acceptable to the user [0007]L2-3,7 to reduce the stress of the user that might otherwise be embarrassed by the appearance of the appliance [0006]L2-6 than an ostomy appliance having an alternative color range, wherein the selected color is a gray color [0042]L3 or gray and one or more of red, yellow, green, blue, or violet [0042]L2-3. 	It is noted that the claimed CIE values include a substantial number or percentage of potential gray colors (as color that is known to reduce contrast/visibility of the at least front wall, as taught by Conrad), and where Applicant also defines this claim term (Applicants’ Specification, at page 2, line 27 to page 3, line 4) as including any gray color, wherein the tinted gray can be gray alone or include gray mixed with another color such as red, yellow, green, blue, or violet. Applicant additionally defines the comparative skin color as a pink skin color or a Caucasian skin color, and not alternative gray colors, such that Conrad’s teaching of any gray color, or a gray color with other colors, meets Applicants’ definition of this term and where the reduced contrast/visibility claimed CIE ranges cover a wide range of gray colors and gray colors with other colors.  
 	Applicants thus claim and disclose a wide range of gray and gray plus other colors as included in the disclosed broad ranges of CIE values.   	Since Conrad teaches any type of gray alone, or with other colors (as presented above), Conrad teaches providing gray colors that fall within Applicants’ broad range of CIE values as compared to the skin tone color, where the skin tone color is characterized as L* of about 72, a* of about 6; and b* of about 12 measured by a CIE L*a*b* color code system.  Additionally, Applicants’ disclosure defines that all of these gray colors are included in the claimed invention, and which provide less visibility than pink or Caucasian skin colored ostomy bags.

 	As to claims 1 and 14-15, Applicants assert on pages that Conrad does not teach or suggest a range of grey colors, a specific K (grey) value, a mixture of colors, or that grey is known to reduce visability.   Applicants argue that  	This is not persuasive, as Conrad teaches combinations of grey and other colors, as presented above.  Conrad also teaches that at least the front wall has a color value as including any of: gray or gray with other colors, as a gray color [0042]L3 or gray and one or more of red, yellow, green, blue, or violet [0042]L2-3 and thus including or overlapping the recited color values]; in order that the ostomy appliance is more acceptable to the user [0007]L2-3,7 to reduce the stress of the user that might otherwise be embarrassed by the appearance of the appliance [0006]L2-6 than an ostomy appliance having an alternative color range, wherein the selected color is a gray color [0042]L3 or gray and one or more of red, yellow, green, blue, or violet [0042]L2-3, thus providing motivation. 	Also the claimed CMYK values include a substantial number or percentage of potential gray colors K, alone, or in combination with one or more of the other CMY colors; and where the different gray color, is known to reduce contrast/visibility of the at least front wall, as taught by Conrad), and where Applicant also defines this claim term (Applicants’ Specification, at page 2, line 27 to page 3, line 4) as including any gray color, wherein the gray can be gray alone or include gray mixed with one or more other colors such as red (R), yellow (Y), green (Y+C), blue (C), or violet (R+C).  Applicant additionally defines the comparative skin color as a pink skin color or a Caucasian skin color, and not alternative gray colors, such that Conrad’s teaching of any gray color, or a gray color with other colors, meets Applicants’ definition of this term and where the reduced contrast/visibility claimed CMYK ranges cover a wide range of gray K colors and gray K colors with other one or more other CMY colors.  
 	Applicants thus claim and disclose a wide range of gray and gray plus other colors as included in the disclosed broad ranges of CMYK values.   	Since Conrad teaches any type of gray K alone, or with other colors C, M, and/or Y (as presented above), Conrad teaches providing gray and other combined colors that fall within Applicants’ broad range of CMYK values.  Additionally, Applicants’ disclosure 
  	Alternatively, it would have obvious to one of ordinary skill in the art at the time of the invention to provide a broad range of alternative gray and gray plus other colors according to the CMYK system, where Conrad teaches the claimed combination and provides motivation to do so.  Conrad teaches that the at least the front wall has a color [as gray K or gray K with other colors C, M, and/or Y (as a gray color [0042]L3 or gray and one or more of red, yellow, green, blue, or violet [0042]L2-3)], and one of skill would have been motivated to do so, where Conrad teaches that the color is selected to render the ostomy appliance more acceptable to the user [0007]L2-3,7, in order to reduce the stress of the user that might otherwise be embarrassed by the appearance of the appliance, than an ostomy appliance having an alternative color range [0006]L2-6.  
 	Accordingly, as the claims are interpreted in light of the teachings of the specification, Conrad teaches a gray color that would fall within the claimed CMYK ranges and therefore any gray color, or gray with other colors, would be capable of providing the claimed function of reducing visibility as compared to using a pink or Caucasian skin color. 
 	Further, according to MPEP 2114(I), as the gray color property of reducing visibility a functional limitation is considered to be an inherent characteristic of the cited Conrad prior art, then to establish a prima case of anticipation or obviousness, the above explanation is provided to explain that the prior art structure of the gray colored pouch inherently possesses the functionally defined limitations of the claimed apparatus, as providing the function of reducing visibility of the pouch as compared to a pink skin colored pouch.  See MPEP 2114(I).	Additionally, the function of, or manner of operating, a device does not differentiate an apparatus claim from the prior art, see MPEP 2114(II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In the present case, the function or manner of operating the claimed gray pouch to reduce visibility does not distinguish the claim from the prior art of Conrad teaching using a gray, or gray+ blue or violet, pouch, where the gray color would be included in the claimed CIE ranges as interpreted according to Applicants' Specification that defines this term (e.g., at page 2, line 27 to page 3, line 4) as including any gray color K, wherein the gray can be gray alone or include gray mixed with another color such as red R, yellow Y, green Y+C, blue C, or violet C+R. 	As Conrad teaches that the pouch can be a gray color or a gray mixed with another color including blue or violet (as recited), the manner of operating the device, as the claimed gray color ostomy pouch to reduce visibility as compared to using a pink skin colored ostomy pouch, does not differentiate the current claims from the prior art. 	Alternatively, the Patent Office cannot determine whether or not the reference inherently possesses these properties that anticipate or render obvious the claimed invention, but has a basis for shifting the burden of proof to Applicant, as per In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).	As to claim 14, Conrad does not teach that the device further comprises an inner bag formed from sealed opposing inner walls, where the inner bag is disposed inside of and between the front walls and the rear wall of the waste collection bag. 	However, Freeman teaches an ostomy bag C7L6-35 (that can be colored C8L37-47), wherein the bag further comprising an inner bag formed from sealed opposing inner walls ((18)/(24) Fig. 2 C7L16-17,32, where the inner bag is disposed inside of and between the front wall (14) and the rear wall (12) Fig. 2; in order to allow the color to be visible through the outer walls C6L12. 	It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the inner bag of Freeman in the bag of Conrad, and one of skill would have been motivated to do so, to allow the color to be visible through the outer walls.


Claim Interpretation
 	Pending claims 1-17 are interpreted as follows according to level of one of ordinary skill in the art, in light of the teachings of Applicant’s Specification, but limitations of the Specification are not read into the claims. 	As to independent claims 1, 15, and 17, Applicants claim a colored human waste collection bag for use by a patient having a colostomy, an ileostomy, or a urostomy, wherein a rear wall of the bag is configured to face the patient and attaches to the ostomy around an inlet opening in the bag for receiving human waste. 	Applicants further claim that the front wall of the ostomy bag has a wall color as a gray color; or combination of grey and other colors, that are configured to reduce the visibility of the ostomy bag, wherein the color of the front wall of the bag is defined by either: (as per claim 1) (a) the CMYK color code system that includes color values of 0 to 25 for each color C, M, Y, or K; or (b) (as per claims 15 and 17) the CIE color code system that includes the recited CIE values (L*; a*; and b*) as: 		(as per claim 1) a CMYK color value of: M= 0 to 15; Y= 0 to 10; and K= 10-25; and 		(as per claims 15) L* of about 72, a*= 6 and b*= 12; and 		(as per claim 17) L* of about 63-68, a*= - 1.5 to + 2; and b*= +1.5 to +9.0;
 		(as per independent claim 1) wherein these CMYK color combinations are measured and compared; and (as per claims 15 and 17) wherein the CIE color ranges are measured and determined as compared to a baseline or comparative skin tone color having CIE values of L* of about 6; a* of about 12; and b* of about 12, as measured by a CIE L*,a*, and b* color code system. 	Applicant’s specification (page 3, line 6, to page 4, line 6) defines that, measured using the CMYK color code system, at least the front wall may have a color in the range “C” is Cyan Blue; “M” is Magenta Red; “Y” is yellow; and K is a gray tone, or the amount of black in the color.   The front wall of the bag may have a color in at least one of the ranges {C,M,Y,K}, respectively. = {0;0;0;10-25}, {0-5;0;0;10-25}, {0-5;0;0-5; 10-25}, {0-10;0-5;0; 10-25}, {0; 0-15; 0-10;10-25}, {0;0-5;0-10 10;10-25} and {0;0;0-5;10-25} in the CMYK color code model, where the gray K is provided in the range of 10-25, alone, or with other colors C, M, or K, in the recited ranges.  
 	Applicant’s specification (page 2, line 14 to page 3, line 5) defines that the front wall color can be a “tinted gray” that is defined as including gray alone or gray mixed with another color such as red, yellow, green, blue, or violet.  Applicants’ Specification also presents comparative data in Table 2 on page 8, where different gray and gray/color combinations having different CIE values were tested with and compared to a baseline pink skin color with specific CIE values and evaluated for visability.  	As to allowed claim 17, as further presented below, Applicants’ Specification presents data in Table 2 that shows unexpected results, as further presented by Applicants’ representatives in the 11/9/17 Interview and on pages 10-11 of the 10/17/17 Amendment of parent application No. 14/343272.  In particular, Table 2 of Applicants’ Specification provides data comparing different gray colors or combinations of gray and other colors, as defined combinations of CIE color values as presented above.  Different combinations of gray and other colors (as shown in columns 1-7 of Table 2) where tested and compared to a base “pink skin” color set of values (“Standard”, as CIE values of L* =73.54; a*=-.99; and b*=3.62), and then evaluated and rated using relative visibility values as compared to both African and Caucasian skin colors (as shown in columns  6 and 7 of Table 2), where the L* value in the range of 63-68 provided unexpectedly lower visability as compared to other L* values below 63 and above 68..   
Allowable Subject Matter
 	Claim 17 is considered allowable over the prior art of record. 
 
Conrad (US 2005/0261645 A1); Freeman (US 5769831); and O’Toole (US 2008/0269700).  Conrad, Freeman, and/or O’Toole  teaches ostomy bags comprising a front wall that can have a gray or gray plus other color combination, which is taught to improve the desired appearance of the ostomy bag when worn, which would necessarily include where the visibility would be reduced, which is a desired appearance characteristic. 	However, Conrad, Freeman, and/or O’Toole fails to teach or fairly suggest that the ostomy device, as currently recited in claim 17, that the reduced visability is unexpectedly improved by the use of gray color having a CIE color value L* in the range of 63-68, as provided in Applicants’ Specification including the data presented in Table 2 on page 8.
 	It would not have been obvious to modify the teachings of prior art to provide the combination of all of the above elements, and one of skill would not have been motivated to do so, where the combination of cited references, and the prior art, fails to teach or suggest: 		wherein at least the front wall of the waste collection bag has a wall color characterized by a color value measured by a CIE color code system, wherein the color value is in the range of: L* from about 63 to 68; a* from negative 1.5 to positive 2.0; and b* from positive 1.5 to positive 9.0. 	As further presented by Applicants’ representatives in the 11/9/17 Interview of parent application 14/343272, Applicant further defines these terms on pages 11-12 of the 10/17/17 Amendment of parent application 14/343272, including the graphic representation of the CIE color values on page 12, where the L* value of 0-100 unexpected results, as further presented by Applicants’ representatives in the 11/9/17 Interview and on pages 10-11 of the 10/17/17 Amendment of parent application 14/343272.  In particular, Table 2 of Applicants’ Specification provides data comparing different gray colors or combinations of gray and other colors, as defined combinations of CIE color values as presented above.  Different combinations of gray and other colors (as shown in columns 1-4 of Table 2) where tested and compared to a base “pink skin” color set of values, and then evaluated and rated using relative visibility values as compared to both African and Caucasian skin colors (as shown in columns  6 and 7 of Table 2).   	As the baseline or comparator, pink skin color (having a CIE color set of values of about L*=72, a*=6, and b*=12) gave a visibility value of 8, as compared to African and Cacausian skin colors.   	Applicants data in Table 2 shows that gray or gray/color combinations having a gray L* value in the range about 63 to 68 (as shown in rows B, C, G, of Table 2) provided unexpectedly low visabilty, where the visibility as compared to African and Cacausian skin colors was in the range of 1.3 to 3.3 as compared to pink skin visibilty of 8.   	These unexpected results of visabililty in the range of 1.3 to 3.3 are shown as compared to using a gray L* value in the range about 69-74, (as shown in rows D, E, and F of Table 2) which provided expected visabilty, where the visibility as compared to African and Cacausian skin colors was in the range of 4.6 to 6.4, as comparable to pink skin visibilty of 8.  L* value in the range about 63 to 68 (as shown in rows B, C, G, of Table 2) showed unexpectedly lower visibility as compared to gray L* value in the range about 69-74, (as shown in rows D, E, and F of Table 2) which provided expected visibilty, where the visibility as compared to African and Cacausian skin colors was in the range of 4.6 to 6.4, as comparable to pink skin visibilty of 8.  	 	Accordingly, claim 17 is considered allowable over the prior art of record.

Claim Rejections - 35 USC § 102 and/or 103
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


 	Claims 1-13 and 15-16 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Conrad (US 2005/0261645 A1). 	As to claims 1-7, Conrad teaches a waste collection bag adapted for use by a person (Abstract) having a colostomy, an ileostomy, or a urostomy [0036]L5-7, the waste collection bag Figs. 2-4, comprising:  	a rear wall (5) (sheet or layer) [0037]L7;[0038]L5-9 Figs.2-4; a front wall (4) (sheet or layer) [0037]L6 on the opposite side of the waste collection bage from the rear wall Fig.2-4; and a waste inlet formed in the rear wall (6) of the collection bag [0038]L6 and sized to fit around the stoma that has been formed through the skin of the person for receiving human waste [0002]L4-8,  	wherein at least the front wall of the waste collection bag has a wall color characterized by a color value measured by a CMYK color code system, where the color value is in the range of: [M=0-15; Y=0-10; K=10-25]; and  	(as per claim 2) [M=0-15; Y=0-10; K=10-25];   	(as per claim 3) [C=0-5; K=10-25];	(as per claim 4) [C=0-15; M=0-5; K=10-25];	(as per claim 5) [M=0-5; Y=0-10; K=10-25];	(as per claim 6) [Y=0-5; K=10-25];	(as per claim 7) [C=0;M=0; Y=0; K=10-25];(where at least the front wall has a color value as including any of: gray or gray with other colors, as a gray color [0042]L3 or gray and one or more of red, yellow, green, blue, or violet [0042]L2-3 and thus including or overlapping the recited color values];  	 	in order that the ostomy appliance is more acceptable to the user [0007]L2-3,7 to reduce the stress of the user that might otherwise be embarrassed by the appearance of the appliance [0006]L2-6 than an ostomy appliance having an alternative color range, wherein the selected color is a gray color [0042]L3 or gray and one or more of red, yellow, green, blue, or violet [0042]L2-3.
 	It is noted that the claimed CMYK values include a substantial number or percentage of potential gray colors K, alone, or in combination with one or more of the other CMY colors; and where the different gray color, is known to reduce contrast/visibility of the at least front wall, as taught by Conrad), and where Applicant also defines this claim term (Applicants’ Specification, at page 2, line 27 to page 3, line 4) as including any gray color, wherein the gray can be gray alone or include gray mixed with one or more other colors such as red (R), yellow (Y), green (Y+C), blue (C), or violet (R+C).  Applicant additionally defines the comparative skin color as a pink skin color or a Caucasian skin color, and not alternative gray colors, such that Conrad’s teaching of any gray color, or a gray color with other colors, meets Applicants’ definition of this term and where the reduced contrast/visibility claimed CMYK ranges cover a wide range of gray K colors and gray K colors with other one or more other CMY colors.  
 	Applicants thus claim and disclose a wide range of gray and gray plus other colors as included in the disclosed broad ranges of CMYK values.   	Since Conrad teaches any type of gray K alone, or with other colors C, M, and/or Y (as presented above), Conrad teaches providing gray and other combined colors that fall within Applicants’ broad range of CMYK values.  Additionally, Applicants’ disclosure defines that all of these gray colors are included in the claimed invention, and which provide less visibility than pink or Caucasian skin colored ostomy bags.
  	Alternatively, as to claims 1-7, it would have obvious to one of ordinary skill in the art at the time of the invention to provide a broad range of alternative gray and gray plus other colors according to the CMYK system, where Conrad teaches the gray K or gray K with other colors C, M, and/or Y (as a gray color [0042]L3 or gray and one or more of red, yellow, green, blue, or violet [0042]L2-3)], and one of skill would have been motivated to do so, where Conrad teaches that the color is selected to render the ostomy appliance more acceptable to the user [0007]L2-3,7, in order to reduce the stress of the user that might otherwise be embarrassed by the appearance of the appliance, than an ostomy appliance having an alternative color range [0006]L2-6.  
 	Accordingly, as the claims are interpreted in light of the teachings of the specification, Conrad teaches a gray color that would fall within the claimed CMYK ranges and therefore any gray color, or gray with other colors, would be capable of providing the claimed function of reducing visibility as compared to using a pink or Caucasian skin color. 
 	Further, according to MPEP 2114(I), as the gray color property of reducing visibility a functional limitation is considered to be an inherent characteristic of the cited Conrad prior art, then to establish a prima case of anticipation or obviousness, the above explanation is provided to explain that the prior art structure of the gray colored pouch inherently possesses the functionally defined limitations of the claimed apparatus, as providing the function of reducing visibility of the pouch as compared to a pink skin colored pouch.  See MPEP 2114(I). 
	Additionally, the function of, or manner of operating, a device does not differentiate an apparatus claim from the prior art, see MPEP 2114(II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In the present case, the function or manner of operating the claimed gray pouch as including any gray color K, wherein the gray can be gray alone or include gray mixed with another color such as red R, yellow Y, green Y+C, blue C, or violet C+R. 	As Conrad teaches that the pouch can be a gray color or a gray mixed with another color including blue or violet (as recited), the manner of operating the device, as the claimed gray color ostomy pouch to reduce visibility as compared to using a pink skin colored ostomy pouch, does not differentiate the current claims from the prior art.  	Alternatively, the Patent Office cannot determine whether or not the reference inherently possesses these properties that anticipate or render obvious the claimed invention, but has a basis for shifting the burden of proof to Applicant, as per In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).

  	As to claims 8-9, Conrad discloses that at least the front wall of the waste collection bag consists or consists essentially of the wall color as characterized by the color value range (where adding gray color to wall color/shadow color would have this effect, as presented above, where the pouch is gray or gray and other colors [0042]L1-3, as the selected color as the surface feature to render the ostomy appliance more acceptable to the user [0007]L2-3,7 and to reduce the stress of the user that might otherwise be embarrassed by the appearance of the appliance [0006]L2-6).
  	As to claim 10, Conrad discloses that the rear wall has an identical color value as the front wall (the material of the pouch has gray or gray and other colors [0042]L1-3 corresponding to the recited color value ranges).  	As to claim 11, Conrad discloses that the rear wall is provided with an adhesive (7) Fig. 4 for attachment to the skin [0038]L7.  	As to claims 12-13, Conrad discloses that the rear wall includes a wafer removably attached to the rear wall and forming a hole sized to fit around a stoma and includes an adhesive (adhesive ring for two-piece system [0038]L3-7.

	As to claims 15-16, Conrad teaches a waste collection bag adapted for use by a person (Abstract) having a colostomy, an ileostomy, or a urostomy [0036]L5-7, the waste collection bag Figs. 2-4, comprising:  	a rear wall (5) (sheet or layer) [0037]L7;[0038]L5-9 Figs.2-4; a front wall (4) (sheet or layer) [0037]L6 on the opposite side of the waste collection bage from the rear wall Fig.2-4; and a waste inlet formed in the rear wall (6) of the collection bag [0038]L6 and sized to fit around the stoma that has been formed through the skin of the person for receiving human waste [0002]L4-8,  	wherein, when the waste collection bag is attached to the person, the rear wall is located a distance from the skin of the person to form a shadow having a shadow color, and the front wall consisting of one wall color (as per claim 16) as a blue or violet shadow color, that is formulated to include the shadow color (where at least the front wall (thus also including the rear wall necessarily located a distance from the skin forming a shadow and shadow color as gray or gray with other colors, as a gray color [0042]L3 or gray and one or more of red, yellow, green, blue, or violet [0042]L2-3)); 	wherein the one wall color is configured to reduce contrast with the shadow color to allow the waste collection bag to be less visible, when viewed through clothing, than a visibility of a waste collection bag having a skin tone color, when viewed through the clothing, where the skin tone color is characterized as L* of about 72, a* of about 6; and b* of about 12 measured by a CIE L*a*b* color code system [as gray or gray with other colors (as a gray color [0042]L3 or gray and one or more of red, yellow, green, blue, or violet [0042]L2-3 that inherently makes the ostomy appliance less visible) so that the ostomy appliance is more acceptable to the user [0007]L2-3,7 to reduce the stress of the user that might otherwise be embarrassed by the appearance of the appliance [0006]L2-6 than an ostomy appliance having an alternative color range, wherein the selected color is a gray color [0042]L3 or gray and one or more of red, yellow, green, blue, or violet [0042]L2-3.
 	It is noted that the claimed CIE values include a substantial number or percentage of potential gray colors (as color that is known to reduce contrast/visibility of the at least front wall, as taught by Conrad), and where Applicant also defines this claim term (Applicants’ Specification, at page 2, line 27 to page 3, line 4) as including any gray color or as mixed with other colors, wherein the tinted gray can be gray alone or include gray mixed with another color such as red, yellow, green, blue, or violet. Applicant additionally defines the comparative skin color as a pink skin color or a Caucasian skin color, and not alternative gray colors, such that Conrad’s teaching of any gray color, or a gray color with other colors, meets Applicants’ definition of this term and where the reduced contrast/visibility claimed CIE ranges cover a wide range of gray colors and gray colors with other colors.  
 	Applicants thus claim and disclose a wide range of gray and gray plus other colors as included in the disclosed broad ranges of CIE values.   	Since Conrad teaches any type of gray alone, or with other colors (as presented above), Conrad teaches providing gray colors that fall within Applicants’ broad range of CIE values as compared to the skin tone color, where the skin tone color is characterized as L* of about 72, a* of about 6; and b* of about 12 measured by a CIE L*a*b* color code system.  Additionally, Applicants’ disclosure defines that all of these gray colors are included in the claimed invention, and which provide less visibility than pink or Caucasian skin colored ostomy bags.
  	Alternatively, as to claim 15-16, it would have obvious to one of ordinary skill in the art at the time of the invention to provide a broad range of alternative gray and gray plus other colors, where Conrad teaches the claimed combination and provides motivation to do so.  Conrad teaches that the at least the front wall has a color [as gray or gray with other colors (as a gray color [0042]L3 or gray and one or more of red, yellow, green, blue, or violet [0042]L2-3)], and one of skill would have been motivated to do so, where Conrad teaches that the color is selected to render the ostomy appliance more acceptable to the user [0007]L2-3,7, in order to reduce the stress of the 
 	Accordingly, as the claims are interpreted in light of the teachings of the specification, Conrad teaches a gray color that would fall within the claimed CIE ranges and therefore any gray color, or gray with other colors, would be capable of providing the claimed function of reducing visibility as compared to using a pink or Caucasian skin color. 
 	Further, according to MPEP 2114(I), as the gray color property of reducing visibility a functional limitation is considered to be an inherent characteristic of the cited Conrad prior art, then to establish a prima case of anticipation or obviousness, the above explanation is provided to explain that the prior art structure of the gray colored pouch inherently possesses the functionally defined limitations of the claimed apparatus, as providing the function of reducing visibility of the pouch as compared to a pink skin colored pouch.  See MPEP 2114(I). 
	Additionally, the function of, or manner of operating, a device does not differentiate an apparatus claim from the prior art, see MPEP 2114(II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In the present case, the function or manner of operating the claimed gray pouch to reduce visibility does not distinguish the claim from the prior art of Conrad teaching using a gray, or gray+ blue or violet, pouch, where the gray color would be included in the claimed CIE ranges as interpreted according to Applicants' Specification that defines this term (e.g., at page 2, line 27 to page 3, line 4) as including any gray color, wherein the tinted gray can be gray alone or include gray mixed with another color such as red, yellow, green, blue, or violet.Alternatively, the Patent Office cannot determine whether or not the reference inherently possesses these properties that anticipate or render obvious the claimed invention, but has a basis for shifting the burden of proof to Applicant, as per In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).


 				Claim Rejections - 35 USC § 103 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 	(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
 	Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Conrad in view of Freeman (US 5769831). 	As to claim 14, Conrad does not teach that the device further comprises an inner bag formed from sealed opposing inner walls, where the inner bag is disposed inside of and between the front walls and the rear wall of the waste collection bag. 	However, Freeman teaches an ostomy bag C7L6-35 (that can be colored C8L37-47), wherein the bag further comprising an inner bag formed from sealed opposing inner walls ((18)/(24) Fig. 2 C7L16-17,32, where the inner bag is disposed inside of and between the front wall (14) and the rear wall (12) Fig. 2; 	  	in order to allow the color to be visible through the outer walls C6L12. 	It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the inner bag of Freeman in the bag of Conrad, and one of skill would have been motivated to do so, to allow the color to be visible through the outer walls.

Conclusion

 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art, e.g., O’Toole (US 2008/0269700 A1) [0035]-[0036].
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781